PER CURIAM.
J.G. and L.S. challenge the trial court’s order terminating their parental rights to their son, A.T.G., after J.G. and L.S. failed to personally appear at a continued advisory hearing. As the Department of *878Children and Family Services properly concedes, neither J.G. nor L.S. received proper written notice of the advisory hearing as required by section 39.801(3)(a), Florida Statutes (2001). Therefore, we reverse the order terminating their parental rights and remand for further proceedings.
Reversed and remanded.
ALTENBERND, CASANUEVA, and SALCINES, JJ., concur.